Citation Nr: 0637634	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from April 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Hepatitis C is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7354.  If 
hepatitis C leads to sequelae, such as cirrhosis of the 
liver, the sequelae are rated under an appropriate diagnostic 
code, taking care not to use the same signs and symptoms as 
the basis for evaluation under Diagnostic Code 7354 and under 
a diagnostic code for the sequelae.  Id. Note (1); 38 C.F.R. 
§ 4.14 (2006).

In the present case, the record reflects that the veteran has 
been examined (including laboratory testings) on numerous 
occasions since April 2002 for his hepatitis C.  During this 
time, examiners, in May 2003, January 2004, and March 2006, 
have indicated that the veteran's hepatitis C was not active.  
However, the record also demonstrates that an October 2004 
liver biopsy showed that the veteran had chronic hepatitis 
with marked inflammation grade 3, ductal proliferation, and 
cirrhosis stage 4.  The record demonstrates that such 
cirrhosis may be due to the veteran's alcohol use and/or due 
to his hepatitis, but lacks a competent VA opinion as to the 
etiology of such condition.  

Therefore, the Board finds that a new VA clinical examination 
as to the nature and extent of the veteran's hepatitis C, as 
well as the etiology, nature, and extent of the veteran's 
cirrhosis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to 
the issue on appeal, in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  

Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for an increased evaluation for his 
hepatitis C disability, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.
 
2.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hepatitis C and 
cirrhosis of the liver since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the AMC should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

	3.  The veteran should then be afforded a 
VA examination to determine the current 
nature, extent and severity of his 
service-connected hepatitis C disability.  
All necessary tests should be performed.  
The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.

A) With respect to cirrhosis, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cirrhosis of the liver is related to his 
service-connected hepatitis C.  

If and only if the examiner affirmatively 
indicates that the cirrhosis is related 
to the hepatitis C, he or she should 
indicate:

i) Whether the veteran has associated (i) 
ascites, (ii) hepatic encephalopathy, 
(iii) hemorrhage from varicies (include 
comment on episodes of hemetemesis and/or 
melena), (iv) portal gastropathy (v) 
portal hypertension, and/or (vi) 
jaundice. If so, indicate, as 
appropriate, the number of episodes, 
periods of remission, or whether the 
condition is refractory to treatment.

(ii) Whether the veteran receives any 
current treatment for cirrhosis, and if 
so, the length and frequency of that 
treatment; the veteran's response to such 
treatment; and any side effects 
experienced by the veteran as a result of 
that treatment.

iii) Whether the veteran takes medication 
for cirrhosis or requires any dietary 
changes as a result of that disorder.

iv) Whether the veteran experiences the 
following in association with cirrhosis: 
weakness, anorexia, malaise, abdominal 
pain, and weight loss or gain (include 
amount and time frame). For each of the 
foregoing found to be present, discuss 
the frequency (e.g., daily, intermittent, 
etc.) and severity.

v) Whether extrahepatic manifestations of 
the veteran's liver disease (e.g. 
vasculitis, kidney disease, arthritis) 
are present or absent.

B) With respect to hepatitis C, the 
examiner must indicate whether or not 
there is serologic evidence that the 
veteran's hepatitis C is active and 
whether or not it is symptomatic.

If, and only, if the examiner finds that 
the veteran's hepatitis C is symptomatic, 
he or she should indicate:

i) Whether the veteran has 
"incapacitating episodes" (defined as 
periods of acute signs and symptoms with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain with 
symptoms severe enough to require bed 
rest and treatment by a physician)? If 
so, the examiner must provide the 
frequency of the episodes and the total 
duration of the episodes over the past 
12- month period. The examiner must also 
indicate the source of such information, 
e.g., is it reported by the veteran and/ 
or is it documented in the available 
records?

(ii) Whether the veteran receives any 
current treatment, and if so, the length 
and frequency of that treatment; the 
veteran's response to such treatment; and 
any side effects experienced by the 
veteran as a result of that treatment.

iii) Whether the veteran takes medication 
for hepatitis C or requires any dietary 
changes as a result of that disorder. d) 
Whether the veteran experiences any of 
the following in association with 
hepatitis C: fatigue, weakness, anorexia, 
malaise, abdominal pain, weight loss 
(include amount and time frame), and 
right upper quadrant pain. If so, state 
the frequency, (e.g., near constant, 
debilitating, daily, intermittent, etc.) 
and severity of each of those 
manifestations.

C) The examiner should also indicate 
which, if any, of the veteran's hepatitis 
C and cirrhosis symptomology overlap.

4.  Thereafter, the AMC should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains denied, the AMC should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


